Claimant was employed as owner and driver of a truck by the employer, respondent, then engaged in the business of bridge and road construction. While repairing a hoist on his dump truck, some part of the hoisting apparatus broke, causing the body of the truck to fall on claimant, as the result of which he suffered injuries and for which claim for compensation is made. The State Industrial Board found that all repairs to the truck were to be made on the time of the employee at his expense and that he was not to be paid for his personal services unless he was actually employed, in which case he was to be paid by the hour. There is substantial evidence to support the findings and decision of the State Industrial Board that the accident and the resultant injuries did not arise out of and in the course of claimant’s employment, and the decision should be affirmed. Decision unanimously affirmed, without costs. Present — Hill, P. J., Crapser, Heffernan, Sehenck and Foster, JJ.